DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The limitation “a heat transfer component” in claims 1 and 14 does not invoke 112 6th paragraph. The limitation has been interpreted as “an evaporator” (paragraph 0034).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “artificially increasing a load on the refrigeration system” in lines 18-19 which is unclear and renders the claim indefinite. It is unclear whether “artificially” requires artificial intelligent technology. For examination purposes the limitation has been interpreted as “automatically increasing a load on the refrigeration system”.
The phrase "the speed of the compressor to remain substantially steady or increase" in claim 1 (the last two lines) is a relative term which renders the claim indefinite.  The phrase "remain substantially steady or increase" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the speed of the compressor to meet the claim limitation. For examination purposes, the limitation has been interpreted as “the speed of the compressor to remain steady or increase”. 
Claim 15 recites the limitation “artificially increasing a load on the refrigeration system” in the last line which is unclear and renders the claim indefinite. It is unclear whether “artificially” requires artificial intelligent technology. For examination purposes the limitation has been interpreted as “automatically increasing a load on the refrigeration system”.
The phrase "the speed of the compressor to remain substantially steady or increase" in claim 16 (the last two lines) is a relative term which renders the claim indefinite.  The phrase "remain substantially steady or increase" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the speed of the compressor to meet the claim limitation. For examination purposes, the limitation has been interpreted as “the speed of the compressor to remain steady or increase”. 
Claim 18 recites the limitation “artificially increasing a load on the refrigeration system” in lines 5-6 which is unclear and renders the claim indefinite. It is unclear whether “artificially” requires artificial intelligent technology. For examination purposes the limitation has been interpreted as “automatically increasing a load on the refrigeration system”.
The phrase "the speed of the compressor to remain substantially steady or increase" in claim 18 (lines 7-8) is a relative term which renders the claim indefinite.  The phrase "remain substantially steady or increase" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the speed of the compressor to meet the claim limitation. For examination purposes, the limitation has been interpreted as “the speed of the compressor to remain steady or increase”. 
Claim 19 recites the limitation “artificially increasing a load on the refrigeration system” in lines 5-6 which is unclear and renders the claim indefinite. It is unclear whether “artificially” requires artificial intelligent technology. For examination purposes the limitation has been interpreted as “automatically increasing a load on the refrigeration system”.
The phrase "the speed of the compressor to remain substantially steady or increase" in claim 19 (lines 7-8) is a relative term which renders the claim indefinite.  The phrase "remain substantially steady or increase" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the speed of the compressor to meet the claim limitation. For examination purposes, the limitation has been interpreted as “the speed of the compressor to remain steady or increase”.
Claims 2-13 are rejected by their virtual dependencies of claim 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi et al. (6,311,506).
Regarding claim 1, Takahashi discloses a refrigeration system (10) comprising: 
a refrigerant loop (the loop which associated with the compressor 12) arranged to allow a flow of a refrigerant fluid (16; see figures 6-7); 
a compressor (12) connected in the refrigerant loop to compress the refrigerant fluid (16; see figures 6-7); 
a condenser (13) connected in the refrigerant loop to receive the compressed refrigerant fluid from the compressor (12) and condense the compressed refrigerant fluid (16; see figures 6-7); 
a heat transfer component (11) connected in the refrigerant loop to receive the condensed refrigerant fluid from the condenser (13; see figures 1-2); 
a bypass path (18) extending between an output side of the compressor (12) in the refrigerant loop and an input side of the heat transfer component (11) in the refrigerant loop to pass the compressed refrigerant fluid from the compressor (12) to the heat transfer component (11; see figures 6-7); 
a bypass valve (20) connected in the bypass path (18; see figures 6-7); and 
a control circuit (21) in communication with the bypass valve (20), the control circuit (21) configured to open the bypass valve (20) to allow the compressed refrigerant fluid to pass to the heat transfer component (11) thereby increasing the refrigerant fluid provided to the heat transfer component (11) and artificially increasing a load on the refrigeration system (10; see figures 6-8), whereby the artificially increased load on the refrigeration system enables the speed of the compressor (12) to remain substantially steady or increase (Takahashi discloses a pressure sensor 25 detects the pressure at the inlet of the compressor, see figure 6; the change of pressure value implies the change of compressor speed since the fluid is driven by the compressor which affects the pressure of fluid; therefore, it would have been obvious to one having ordinary skill in the art that the system of Takahashi is capable of enabling the speed of the compressor to increase due to the increased load on the system; see figures 6-8).
Regarding claim 2, Takahashi discloses the refrigeration system further comprises a coolant loop (the loop which associated with brine 17) arranged to allow a flow of a coolant fluid (brine 17), the heat transfer component (11) connected in the coolant loop to transfer heat from the coolant fluid (17) to the condensed refrigerant fluid (16; see figures 6-7).
Regarding claim 3, Takahashi discloses the refrigeration system further comprises a thermal load component (a controlled object 1 such as, a vacuum chamber that processes semiconductor wafers under a desired temperature) configured to connect in the coolant loop (the loop which associated with brine 17; Col. 1, lines 10-27) and transfer heat to the coolant fluid in the coolant loop to cool the thermal load component (the controlled object 1; see figures 6-8).
Regarding claim 4, Takahashi discloses the control circuit (21) is configured to control a state (ON / OFF) of the bypass valve (20) based on the heat transferred from the thermal load component (the controlled object 1; see figures 6-8).
Regarding claim 11, Takahashi discloses the heat transfer component includes an evaporator (11; see figures 1-2).

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tan. (2008/0006044).
Regarding claim 1, Tan discloses a refrigeration system (see figure 1) comprising: 
a refrigerant loop (104) arranged to allow a flow of a refrigerant fluid (see figure 1); 
a compressor (124) connected in the refrigerant loop to compress the refrigerant fluid (see figure 1); 
a condenser (126) connected in the refrigerant loop to receive the compressed refrigerant fluid from the compressor (124) and condense the compressed refrigerant fluid (see figure 1); 
a heat transfer component (120) connected in the refrigerant loop to receive the condensed refrigerant fluid from the condenser (126; see figure 1); 
a bypass path (132) extending between an output side of the compressor (124) in the refrigerant loop and an input side of the heat transfer component (120) in the refrigerant loop to pass the compressed refrigerant fluid from the compressor (124) to the heat transfer component (120; see figure 1); 
a bypass valve (134) connected in the bypass path (132; see figure 1); and 
a control circuit (a PID controller) in communication with the bypass valve (134; paragraph [0034]), the control circuit (the PID controller) configured to open the bypass valve (134) to allow the compressed refrigerant fluid to pass to the heat transfer component (120) thereby increasing the refrigerant fluid provided to the heat transfer component (120) and artificially increasing a load on the refrigeration system (100; see figure 1) whereby the artificially increased load on the refrigeration system enables the speed of the compressor (124) to remain substantially steady or increase (Takahashi discloses a pressure sensor 138 detects the pressure at the inlet of the compressor, see figure 1; the change of pressure value implies the change of compressor speed since the fluid is driven by the compressor which affects the pressure of fluid; therefore, it would have been obvious to one having ordinary skill in the art that the system of Tan is capable of enabling the speed of the compressor to increase due to the increased load on the system; see figure 1).
Regarding claim 2, Tan discloses the refrigeration system further comprises a coolant loop (102) arranged to allow a flow of a coolant fluid (see figure 1), the heat transfer component (120) connected in the coolant loop to transfer heat from the coolant fluid (see figure 1) to the condensed refrigerant fluid (see figure 1).
Regarding claim 6, Tan discloses the control circuit (the PID controller) is configured to determine a temperature of the coolant fluid (the temperature detected by sensor 116) and open the bypass valve (134) in response to the determined temperature being less than or equal to a defined temperature threshold (in the last five line of paragraph [0018], Tan discloses if the coolant supply temperature 116 is higher than the user defined setpoint, the control system commands the liquid expansion valve 130 to open more and the hot gas bypass valve 134 to open less; Tan is intended to have the bypass valve to be closed when the coolant temperature is higher than setpoint temperature; in other word, Tan’s disclosure implies that if the coolant supply temperature 116 is lower than or requal to the setpoint temperature, the controller commands the bypass valve 134 to open more; therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention that Tan discloses the claim limitation).
Regarding claim 7, Tan discloses the control circuit (the PID controller) is configured to close the bypass valve (134) in response to the determined temperature being greater than the defined temperature threshold (setpoint temperature; the last five lines of paragraph [0018]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Davis (3,734,810).
Regarding claim 5, Takahashi fails to disclose the refrigeration system further comprises a motor in communication with the control circuit and the bypass valve, the motor configured to change the state of the bypass valve when instructed by the control circuit.
Davis teaches a refrigeration system comprises a motor (90) in communication with the control circuit (86) and the bypass valve (66; see main figure), the motor (90) configured to change the state (open or close) of the bypass valve (66) when instructed by the control circuit (86; see main figure).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigeration system of Takahashi to substitute the bypass valve with the bypass valve which includes a motor as taught by Davis in order to achieve similar result which to bypass the hot refrigerant gas (see MPEP 2143 section B).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Nakao et al. (5,168,715).
Regarding claim 8, Takahashi discloses the refrigeration system further comprises an electronic expansion valve (14) connected in the refrigerant loop between the condenser (13) and the heat transfer component (11; see figures 1-2). 
However, Takahashi fails to disclose the control circuit configured to control a state of the electronic expansion valve based on one or more parameters of the refrigeration system.
Nakao teaches a refrigeration system comprises a control circuit (35) configured to control a state of the electronic expansion valve (23) based on one or more parameters (temperatures detected from sensors 32 and 34) of the refrigeration system (see figure 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigeration system of Takahashi to incorporate the claimed control between the expansion valve and the controller as taught by Nakao in order to improve the control accuracy for the expansion valve based on more parameters of the refrigeration system.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Nakao as applied to claim 9 above and further in view of Dixit (2019/0360731).
Regarding claim 9, Takahashi fails to disclose the refrigeration system further comprises a motor in communication with the control circuit and the electronic expansion valve, the motor configured to change the state of the electronic expansion valve when instructed by the control circuit.
Dixit teaches a refrigeration system comprise a motor (paragraph [0041]) in communication with the control circuit (50) and the electronic expansion valve (78), the motor configured to change the state of the electronic expansion valve when instructed by the control circuit (50; paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigeration system of Takahashi to substitute the expansion valve with the expansion valve which includes a motor as taught by Dixit in order to obtain same result which to expansion condensed refrigerant (see MPEP 2143 section B).
Regarding claim 10, Takahashi fails to disclose the compressor includes a variable speed compressor.
Nakao teaches the compressor (21 and 30) includes a variable speed compressor (the rotational speed control means 30 varies the compressor speed; see figure 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the refrigeration system of Takahashi to substitute the compressor with a variable speed compressor as taught by Nakao in order to vary the operation capacity of the system (see MPEP 2143 section B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,221,165. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 11,221,165 discloses a refrigeration system comprising: a refrigerant loop arranged to allow a flow of a refrigerant fluid; a compressor connected in the refrigerant loop to compress the refrigerant fluid; a condenser connected in the refrigerant loop to receive the compressed refrigerant fluid from the compressor and condense the compressed refrigerant fluid; a heat transfer component connected in the refrigerant loop to receive the condensed refrigerant fluid from the condenser; a bypass path extending between an output side of the compressor in the refrigerant loop and an input side of the heat transfer component in the refrigerant loop to pass the compressed refrigerant fluid from the compressor to the heat transfer component; a bypass valve connected in the bypass path; and a control circuit in communication with the bypass valve, the control circuit configured to open the bypass valve to allow the compressed refrigerant fluid to pass to the heat transfer component thereby increasing the refrigerant fluid provided to the heat transfer component and artificially increasing a load on the refrigeration system, whereby the artificially increased load on the refrigeration system enables the speed of the compressor to remain substantially steady or increase (see claim 1 of U.S. Patent No. 11,221,165).
Regarding claim 2, U.S. Patent No. 11,221,165 discloses the refrigeration system further comprising a coolant loop arranged to allow a flow of a coolant fluid, the heat transfer component connected in the coolant loop to transfer heat from the coolant fluid to the condensed refrigerant fluid (see claim 2 of U.S. Patent No. 11,221,165).
Regarding claim 3, U.S. Patent No. 11,221,165 discloses the refrigeration system further comprising a thermal load component configured to connect in the coolant loop and transfer heat to the coolant fluid in the coolant loop to cool the thermal load component (see claim 3 of U.S. Patent No. 11,221,165).
Regarding claim 4, U.S. Patent No. 11,221,165 discloses the control circuit is configured to control a state of the bypass valve based on the heat transferred from the thermal load component (see claim 4 of U.S. Patent No. 11,221,165).
Regarding claim 5, U.S. Patent No. 11,221,165 discloses the refrigeration system further comprising a motor in communication with the control circuit and the bypass valve, the motor configured to change the state of the bypass valve in response to instructions by the control circuit (see claim 5 of U.S. Patent No. 11,221,165).
Regarding claim 6, U.S. Patent No. 11,221,165 discloses the refrigeration system further comprising a motor in communication with the control circuit and the bypass valve, the motor configured to change the state of the bypass valve in response to instructions by the control circuit (see claim 6 of U.S. Patent No. 11,221,165).
Regarding claim 7, U.S. Patent No. 11,221,165 discloses the control circuit is configured to close the bypass valve in response to the determined temperature being greater than the defined temperature threshold (see claim 7 of U.S. Patent No. 11,221,165).
Regarding claim 8, U.S. Patent No. 11,221,165 discloses the refrigeration system further comprising an electronic expansion valve connected in the refrigerant loop between the condenser and the heat transfer component, the control circuit configured to control a state of the electronic expansion valve based on one or more parameters of the refrigeration system (see claim 8 of U.S. Patent No. 11,221,165).
Regarding claim 9, U.S. Patent No. 11,221,165 discloses the refrigeration system further comprising a motor in communication with the control circuit and the electronic expansion valve, the motor configured to change the state of the electronic expansion valve in response to instructions by the control circuit (see claim 9 of U.S. Patent No. 11,221,165).
Regarding claim 10, U.S. Patent No. 11,221,165 discloses the compressor includes a variable speed compressor (see claim 10 of U.S. Patent No. 11,221,165).
Regarding claim 11, U.S. Patent No. 11,221,165 discloses the heat transfer component includes an evaporator (see claim 11 of U.S. Patent No. 11,221,165).
Regarding claim 12, U.S. Patent No. 11,221,165 discloses the control circuit is configured to determine a speed of the compressor and open the bypass valve in response to the determined speed being less than a defined speed threshold (see claim 1 of U.S. Patent No. 11,221,165).
Regarding claim 13, U.S. Patent No. 11,221,165 discloses the control circuit is configured to determine a speed of the compressor and open the bypass valve in response to the determined speed being about equal to or less than a defined speed threshold (see claim 1 of U.S. Patent No. 11,221,165).
Regarding claim 14, U.S. Patent No. 11,221,165 discloses a refrigeration system comprising: a compressor configured to compress a refrigerant fluid; a condenser configured to receive the compressed refrigerant fluid from the compressor and condense the compressed refrigerant fluid; a heat transfer component configured to receive the condensed refrigerant fluid from the condenser; a bypass valve between an output side of the compressor and an input side of the heat transfer component, the bypass valve openable to allow the compressed refrigerant fluid to bypass the condenser and pass from the compressor to the heat transfer component via the bypass valve when opened; and a control circuit in communication with the bypass valve, the control circuit configured to determine a speed of the compressor and open the bypass valve in response to the determined speed being about equal to or less than a defined speed threshold, to thereby allow the compressed refrigerant fluid to bypass the condenser and pass from the compressor to the heat transfer component via the opened bypass valve (see claim 12 of U.S. Patent No. 11,221,165).
Regarding claim 15, U.S. Patent No. 11,221,165 discloses the refrigeration system is configured such that the flow of the compressed refrigerant fluid from the compressor to the heat transfer component via the opened bypass valve increases the refrigerant fluid provided to the heat transfer component and artificially increases a load on the refrigeration system (see claim 12 of U.S. Patent No. 11,221,165).
Regarding claim 17, U.S. Patent No. 11,221,165 discloses the control circuit is configured to open the bypass valve in response to the determined speed being less than the defined speed threshold (see claim 12 of U.S. Patent No. 11,221,165).
Regarding claim 19, U.S. Patent No. 11,221,165 discloses the control circuit is configured to open the bypass valve in response to the determined speed being equal to the defined speed threshold (see claim 12 of U.S. Patent No. 11,221,165).


Allowable Subject Matter
Claims 16, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
The prior art of record does not disclose or teach a refrigeration system as recited in claims 16, 18 and 20 in particular, the limitation 
“the artificially increased load on the refrigeration system enables the speed of the compressor to remain substantially steady at or increase to a level to prevent a reduction in lubrication and/or system efficiency” as recited in claims 16, 18 and 20, respectively are not disclosed or taught in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763